        Case: 3:20-cv-00088-bbc Document #: 37 Filed: 02/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

GARY L. WAYERSKI,

        Petitioner,
                                                               Case No. 20-cv-88-bbc
   v.

SARAH COOPER,

        Respondent.


                               JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Gary L.

Wayerski’s petition for a writ of habeas corpus and dismissing this case.




        /s/                                                       2/26/2021
        Peter Oppeneer, Clerk of Court                                   Date
